 

Exhibit 10.9

FIRST AMENDMENT TO
ASSIGNMENT AGREEMENT
BETWEEN
CORNING NATURAL GAS CORPORATION
AND
THOMAS K. BARRY

THIS FIRST AMENDMENT, effective this 2nd day of May, 2006, by and between
Corning Natural Gas Corporation, a New York Corporation (the “Company”) and
Thomas K. Barry (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive previously entered into that certain
Assignment Agreement made July 10, 2001 (the “Assignment Agreement”); and

WHEREAS, the Executive and the Company desire to make the acquisition of the
Company by C&T Enterprise, Inc. (“C&T”) more desirable to C&T by providing
security to C&T for the limited indemnification obligations of the Executive and
the Company to be agreed upon by and among C&T, the Company and the Executive in
a Merger Agreement to be executed shortly after the execution of this First
Amendment (the “Merger Agreement”); said security being certain rights under the
life insurance policies on Executive (collectively the “Key Man Policy”).

WHEREAS, the Company and Executive desire to amend the Assignment Agreement to
accomplish the foregoing,

NOW THEREFORE, it is hereby agreed by and between the parties hereto as follows:

1.             Paragraph 1 of the Assignment Agreement is hereby deleted in its
entirety and a new paragraph 1 is substituted therefore to read in its entirety
as follows:

“1. Effective upon the date (the “Transaction Date”) of the consummation of the
merger of the Company with C&T, the ownership of the Key Man Policy shall vest
in C&T, and the beneficiary of the Key Man Policy shall be the Executive or his
heirs, subject to the rights of C&T under Paragraph 2 hereof.”

2.             Paragraph 2 of the Assignment Agreement is hereby renumbered as
Paragraph 3 and a new paragraph 2 is hereby added as follows:

“  2. C&T’s limited indemnification rights under the Merger Agreement relative
to the Executive may be funded by the cash value of the Key Man Policy in the
event of a final determination of fraud having been committed by Executive with
respect to the relevant representations and warranties set forth in the said
Merger Agreement. Such determination of fraud shall be made by a court of
competent jurisdiction and shall occur by the earlier of (a) the three (3) year
anniversary of


--------------------------------------------------------------------------------




the effective date of the Merger Agreement or (b) the death of Executive. In the
event that the Executive survives said three (3) year period and said three (3)
year period passes without a valid claim for indemnification by C&T (as
described in the preceding sentence), C&T may not change the beneficiaries and
may not make any claim against the Key Man Policy cash value or otherwise.
Executive’s rights to death benefits under the Key Man Policy shall be forfeited
in the event that Executive violates the non-competition agreement with C&T.”

3.             This First Amendment shall not be effective in the event that the
pending acquisition of the Company by C&T is not consummated.

4.             Except as provided above, the provisions of the Assignment
Agreement remain in full force and effect and are incorporated herein by
reference.

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its officer thereunto duly authorized, and the Executive has signed this
First Amendment, all effective as of the date first above written.

Witness:

Corning Natural Gas Corporation:

 

 

/s/ Stanley G. Sleve

 

By:

/s/ Kenneth J. Robinson

 

Title:

Executive Vice President

 

 

 

Witness:

Executive:

 

 

 

/s/ Stanley G. Sleve

 

/s/ Thomas K. Barry

 

Thomas K. Barry

 

2


--------------------------------------------------------------------------------